Title: To Thomas Jefferson from William Drayton, 25 November 1787
From: Drayton, William
To: Jefferson, Thomas



Sir
Charleston, South Carolina Novr. 25. 1787.

I am directed by our agricultural Society to return their warmest Thanks to your Excellency for your obliging Attention and Communications on the Subject of their Institution; and particularly for the Trouble, which you took to obtain Information concerning the Culture and Cleaning of Rice in Italy. About two months ago I receiv’d a Tea-Canister full of the Lombardy Rice unhusk’d, which was brought to me from London, and which I knew only from the Hand-writing of the direction to come from you; and a Fortnight since, your Letter of the 30th. of July was forwarded to me by one of our delegates in the general Convention at Philadelphia. But I am sorry to add, that all his Inquiries concerning the Articles, which you intended to accompany it were fruitless. However the Contents of your Excellency’s Letter alone prov’d a very valuable and acceptable Present to the Society, which they will endeavour to deserve by extending to the rest of the States, as well as our own, the happy Effects of which it may be productive.
The Introduction of the olive into this State, which your Excellency so warmly recommends, we will immediately attend to; and shall therefore gratefully accept your Offer to procure and forward a Number of the Plants to us. As a small Attempt towards opening a commercial Intercourse directly with France in the Article of Rice, and in order to supply your Excellency with a Sum necessary to execute our Commission, we purpose sending a few Barrels to Les Sieurs Jean Jaques Berard & Compe. de L’Orient (mention’d in your Letter to Mr. Rutledge) who are to hold the Amount Sales subject to your Order. You will be pleas’d to apply it, as far as it will go, in procuring and shipping the Olive Plants, which may be consign’d to the Care of Messrs. Brailsford & Morris, Merchants here, who will pay the Freight. I shall give your Excellency notice, when this Rice is shipp’d.
We shall be very careful in the Experiments, we intend in the Culture of the Lombardy Seed Rice, which you sent. The Grain in its natural state is different from ours, which is much larger, not so flat, and without a Beard. This last Circumstance may perhaps give it the Preference to ours in another Particular, besides those you mention’d, as it may prevent the Rice Birds from destroying so much of it, as they now do here. But I don’t think the Quality of it varies in anything else, except the Colour after cleaning,  which I conceive to be chiefly owing to the Grain not having undergone so much Friction (in what we call Beating) as ours does, to remove a Coat of very fine brownish Dust, or Flour, which adheres under the Husk to the interior Grain. With Regard to the Quality, you mention, of our Rice dissolving when dress’d au gras; perhaps the Lombardy Rice is not so liable to it, by having this Coat left on it, and being thereby better enabled to resist the Effect of boiling. But we remedy this Inconvenience by a very simple Process in the dressing. It is by suffering the Water, or the Soup, to boil before the Rice is added. If the Rice alone is intended for the Table, after putting it into the boiling kettle, the Scum which rises must be repeatedly taken off, and the Rice stirr’d to the Bottom two or three times. When neither Scum, nor water appears, and the Rice has swell’d as high as the water did at first, the kettle is to be taken off of the Fire, and suffer’d to remain by it about ten minutes, to soak, as our Cooks say. The Grain then appears, not only whole, but much disunited. I have taken the Liberty to inclose a Receipt in the Hand-writing of one of our most notable Ladies, the present Governor’s Sister, for a Rice Pudding, which for it’s goodness I think excellent, and from it’s Cheapness has acquired the Name among us of “The poor Man’s Pudding.”
We could easily accomodate our Rice to a Frenchmans Eye by separating the broken from the whole grains, if we were certain of being able to dispose of all the former at a proportionably inferior Price; otherwise it would be attended with a considerable Loss to us, and realy it is only the Eye, that would be gratified by this Separation; for the broken Grains are equaly well tasted; and it is to please the Eye (and perhaps the Taste a little), that it is so much broken, by using a great deal more Friction and Labour to remove the brownish Coat of Flour, which is left on the Italian Rice, as I saw by some small Specimens you sent to Dr. Ramsay. We shall be very glad to receive a little of the Levant Rice unhusked, which you flatter us with the Hope of procuring.
The Seeds of the Sulla and Malta were so much injur’d, as I fear’d, by the Accident of their being unopen’d so long before Mr. Macqueen deliver’d them, that I have heard of only one or two grains, that vegetated. Of the Cork-Oak Acorns not one has succeeded. But we are not the less obliged to your Excellency’s kind Intention in transmitting them to us. I believe it is very difficult to preserve seeds of any kind from the Effects of a Sea-Voyage. If we could be certain of the Master’s, or other Person’s care on board,  Plants would be much the best State, in which the Experiment of introducing the Productions of one Country into another by Sea should be made.
Your Excellency’s merit, as an honorary member of our Society, induces us to request the Continuance of future Favours from you, as well as to thank you for the past.
I have the Honour to be, with the greatest Respect, Your Excellency’s most obedt. & most humble Servant,

Wm: Drayton

